AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Pagel ofl



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                            v.                               (For Offenses Committed On or After November l, 1987)


                       Eduardo Avina-Rivera                                  CaseNumber: 3:18-mj-22394-KSC

                                                                            Benjamin P Leclunan
                                                                            Defendant's Attorney


REGISTRATION NO. 86102379

THE DEFENDANT:
 C8:l pleaded guilty to count(s) 1 of Complaint  ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              25 DAYS

 C8:l Assessment: $10 WAIVED
 C8:l Fine: WAIVED
 C8:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, October 23, 2018
                                                                          Date of Imposition of Sentence



                                                                          ~S~WF~RD
                            FILED
                            Oct 23 2018
                     CLERK, U.S. DISTRICT COURT                           UNITED STATES MAGISTRATE JUDGE
                  SOUTHERN DISTRICT OF CALIFORNIA
                 BY             sJ ericas         DEPUTY



                                                                                                                   3:18-mj-22394-KSC
